internal_revenue_service department ord significant index no washington dc person to contact telephone number refer reply to tiep ra tial date may i in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted _ the sponsor has a calendar_year fiscal_year fiscal years the sponsor had negative working_capital and net_worth for its and fiscal years the sponsor had net operating losses in the fiscal_year the sponsor had a de_minimis profit and positive working_capital however the sponsor has insufficient cash-on-hand to meet both routine operating_expenses and to contribute the minimum_funding requirement for the and as a result the sponsor has had a reduction in staff the sponsor is working with an outside consulting service to effect a recovery reduced contracted services and vendors and improved its collection of account receivables other measures have been taken as well so that the sponsor went from a large operating loss in to a de_minimis profit in even though revenues remained constant continue to take hold the sponsor expects its cash_flow position to improve and to resume funding the plan as these measures as of date the value of the assets of the plan was however because the plan js under- equal to of the plan's current_liability prospects for recovery are uncertain and because the funded we are granting this waiver subject_to the fo lowing condition the contributions required to satisfy the minimum_funding_standard for the plan years ended date and are to be timely made as defined in sec_412 of the code if this condition is not satisfied the waiver is reproactively you agreed to this condition in a letter dated april pull and void sec_2 your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa _ this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter js being sent to your authorized representative in accordance with a form_2848 power_of_attorney on file employee_plans for the we have sent a copy of this letter to the acting area manager for key district in sincerely t dors james e holland jr employee_plans actuarial group tax exempt and government entities manager division
